BY THE COURT
An application for re-hearing has been filed. We have considered the application upon the proposition discussed in the opinion. We adhere to the views therein expressed. It is claimed there was no discussion in the opinion as to the question of limited authority of the agent’s negotiating the settlement. While this question is argued by counsel for plaintiff in error, we find very little argument made by the defendant in error. Without citing authorities upon the doctrine limited authority of agents negotiating settlement, we are of opinion that even if such limited authority was shown, it would be insufficient as a defense against- the verbal contract without setting aside the written contract of settlement. In other words, the claim of limited authority of the special agents is no defense unless the Railway Company would attempt to rescind the entire contract of settlement. The Railroad Company can not hold on to the favorable part of a contract of settlement and rescind the contract under which the plaintiff claims in this action.
After considering all the questions raised in the case we are of the opinion that the former decision should be adhered to.
ALLREAD, PJ, HORNBECK and KUNKLE, JJ, concur.